Citation Nr: 0905285	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-14 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.

3.  Entitlement to service connection for gastroduodenitis.

4.  Entitlement to service connection for insomnia. 

5.  Entitlement to service connection for a chronic 
respiratory disorder, including chronic upper respiratory 
infections, bronchitis, and chronic obstructive respiratory 
disease (COPD).  

6.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from October 1967 
to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied 
entitlement to service connection for the above conditions 
and granted service connection for diabetes mellitus with an 
initial disability evaluation of 20 percent assigned, 
effective September 14, 2003.  

Although the RO developed the claim for entitlement to 
service connection for gastroduodenitis as a claim to reopen 
a previously denied claim, the Board finds that it is an 
original claim for service connection.  In an unappealed 
decision in January 1985, the RO denied entitlement to 
service connection for a duodenal ulcer.  As the veteran's 
current April 2003 claim for service connection was filed 
specifically for gastroduodenitis, it is a new claim based on 
a new diagnosis, and is adjudicated without regard to prior 
denials that did not consider that diagnosis.  Ephraim v. 
Brown, 82 F.3d 399 (Fed.Cir. 1996).  Hence the claim for 
service connection for gastroduodenitis must be decided 
without regard to the prior denial of service connection for 
a duodenal ulcer.





FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in 
an unappealed September 1993 Board decision.

2.  The evidence received since the September 1993 Board 
decision includes evidence that is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the claim.

3.  Entitlement to service connection for a back disability 
was denied in an unappealed September 1993 Board decision.

4.  The evidence received since the September 1993 Board 
decision includes evidence that is cumulative or redundant of 
the evidence previously of record or does not raise a 
reasonable possibility of substantiating the claim.

5.  The Veteran has PTSD as a result of combat stressors.

6.  Gastroduodenitis was incurred during active duty service.

7.  The veteran's insomnia is a symptom of his service-
connected PTSD.

8.  A chronic respiratory disability, to include chronic 
upper respiratory infections, bronchitis, and COPD, was not 
present in service or until years thereafter, and is not 
etiologically related to service.  

9.  The veteran's diabetes mellitus requires treatment with 
insulin and a restricted diet; his medical provider has not 
regulated his occupational, recreational, or activities.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  PTSD was incurred as a result of active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  

3.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for a 
back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Gastroduodenitis was incurred in active service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

5.  Insomnia was incurred in active service as a 
manifestation of service-connected PTSD.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.

6.  A chronic respiratory disability, to include chronic 
upper respiratory infections, bronchitis, and COPD, was not 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

7.  The scheduler criteria for an initial rating in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120, Diagnostic 
Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal regarding the Veteran's claims for service 
connection for PTSD and gatroduodenitis, further assistance 
is unnecessary to aid the Veteran in substantiating these 
claims.  

In a letter issued in May 2003, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

Regarding the diabetes issue, this appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
In the May 2005 statement of the case, the Veteran was 
provided notice of the criteria necessary for reopening a 
previously denied claim.  In addition, he was informed of the 
reason for the prior denial of service connection for a back 
condition in the Board's September 1993 decision.  VA has 
therefore substantially fulfilled its specific duties to 
notify with regard the veteran's claim to reopen.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in May 2006 
in response to his claim for an increased initial rating for 
diabetes mellitus.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claim for entitlement to service 
connection for a respiratory condition but no such 
examination or opinion is required.  As discussed below, the 
record contains no competent medical evidence of a nexus 
between the current respiratory disorders and his active duty 
service.  In addition, the Veteran has not reported a 
continuity of symptomatology.  As there is no competent 
evidence of a link between his current disability and 
service, a VA examination is not required.  38 U.S.C.A. 
§ 5103A(d).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Claims to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

PTSD

The Veteran was denied entitlement to service connection for 
PTSD in a September 1993 Board decision.  The Board 
determined that the preponderance of the evidence did not 
establish that the Veteran's reported stressors, including 
his participation in combat during Vietnam and the death of 
several friends, had been verified.  The subsequently 
received evidence includes a July 2004 report from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) verifying that the Veteran's unit was involved in 
enemy attacks in Vietnam.  This evidence of the Veteran's 
participation in combat is clearly new and material and 
reopening of the claim is in order. 

Back Disability

The Veteran contends that his current back condition was 
incurred as a result of a fall during service in August 1968.  
Service connection for a back disability was denied in a 
September 1993 Board decision based on the absence of any 
medical evidence showing that the Veteran's back disorder was 
due to active duty service.  

The evidence of record at that time included the Veteran's 
service treatment records and post-service medical records, 
none of which showed that a chronic back condition was 
present within one year of the Veteran's discharge from 
service or that the disorder was etiologically related to 
service.  The Board noted that the record was negative for 
evidence of a chronic back condition until more than 30 years 
after service, and that the Veteran had reported incurring a 
significant work-related injury to the lumbar spine in 1984 
during a July 1990 VA psychiatric examination. 

The Veteran's current claim to reopen was received in April 
2003.  The evidence added to the record since the October 
1998 denial includes outpatient clinical records from the New 
Orleans VAMC showing treatment for degenerative changes of 
the lumbar spine.  While this evidence pertains to a 
necessary element for service connection, namely a current 
disability, that element was previously established.  The 
evidence does not relate to a previously unestablished 
elements needed to substantiate the claim.  Thus, the 
evidence is not material as it is not sufficient to establish 
a reasonable possibility of substantiating the claim.

The Veteran's statements have also been added to the record, 
but they are duplicative of previous arguments and are 
insufficient to establish a reasonable possibility of 
substantiating the claim.  The Veteran is competent to 
describe his symptoms and state when they began, but as a lay 
person he is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  Therefore, his 
statements regarding the etiology of his back condition are 
neither new, nor material.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, reopening of the claim is not in order.

Service Connection Claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Reopened Claim for PTSD 

Because the RO has adjudicated the Veteran's claim on the 
merits and the Board is granting the claim; he is not 
prejudiced by the Board's consideration of his claim on a de 
novo basis.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The medical evidence establishes current diagnoses of PTSD by 
numerous VA health care providers and several VA examiners 
beginning in July 1990.  The medical evidence also 
establishes a link between the diagnoses and in-service 
stressors, as the diagnoses were based upon the Veteran's 
descriptions of traumatic combat experiences during military 
service such as witnessing the deaths of other soldiers and 
seeing enemy dead.  Therefore, the issue in this case is 
whether the evidence supports a finding that the Veteran's 
claimed in-service stressors occurred.

The Veteran's personnel records show that the he served in 
Vietnam as a cook with the 227th Aviation Battalion of the 1st 
Air Calvary from January 1969 to October 1969.  While the 
Veteran has not provided specific dates and locations of his 
claimed stressors to allow for their confirmation, a July 
2004 report from USACRUR confirms that the veteran's unit was 
subject to enemy rocket attacks at the time of the Veteran's 
Vietnam service.

The Board notes that the Court has held that receiving enemy 
fire can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  A determination that a 
veteran engaged in combat with the enemy may be supported by 
any evidence which is probative of that fact, and there is no 
specific limitation of the type or form of evidence that may 
be used to support such a finding.  VAOPGCPREC 12-99 (1999).  
Evidence submitted to support a claim that a veteran engaged 
in combat may include the veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353, 359 (1998).  

The Board therefore finds that the Veteran's consistent 
report of combat stressors together with the July 2004 
USACRUR response weighs the evidence in favor of a finding 
that he engaged in combat.  

The Board further notes that if the evidence establishes that 
the Veteran engaged in combat with the enemy, the Veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008).    
The Board finds that the Veteran's statements and reported 
history are credible.  The Board is therefore satisfied that 
the Veteran's claimed in-service stressors related to combat 
occurred.  

In light of the foregoing, the Board concludes that the 
Veteran was subjected to combat stressors supporting the 
diagnoses of PTSD.  Accordingly, service connection is 
warranted for PTSD.

Gastroduodenitis

The Board finds that the medical evidence of record supports 
the Veteran's contention that his current gastrointestinal 
condition, initially diagnosed as gastroduodenitis, is 
etiologically related to active duty service.  Service 
treatment records show that the Veteran complained of 
abdominal pain and spitting up blood for a week in October 
1968.  Similarly, in April 1968 he was treated for stomach 
cramps.  The examination for discharge in October 1969 
indicted that the Veteran's abdomen was normal.  

In addition to his treatment during service, the Veteran has 
undergone multiple gastrointestinal treatments since active 
duty.  In January 1970, four months after his separation from 
service, an upper GI performed at the VAMC showed marked 
deformity of the duodenal bulb, and diagnoses of 
gastroduodenitis and rule out peptic ulcer were made.  At 
that time, the Veteran reported experiencing severe 
epigastric pain with a history of such pain for two years.  
Since that time the Veteran has undergone consistent 
treatment at the VAMC for gastrointestinal complaints and has 
been noted to have a history of peptic ulcer disease.  

Although the record does not contain a medical opinion 
linking the Veteran's gastrointestinal disorder to his active 
duty service, the medical evidence of record shows that the 
Veteran's current gastrointestinal condition was incurred 
during active duty service.  He was treated for abdominal and 
stomach pain during active duty, and has continued to undergo 
treatment for similar symptomatology since his discharge.  As 
discussed above, the third element of a claim for service 
connection, i.e. the showing of a medical nexus between a 
disability and service, can be demonstrated by a showing of a 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

The veteran began treatment in service, the earliest post-
service treatment and diagnosis of gastroduodenitis occurred 
in January 1970, only four months after the Veteran's 
discharge from active duty.  Treatment has continued 
periodically since that time.  Therefore, the medical record 
supports a finding of continuity of symptomatology and 
service connection for this disability is warranted.    

Insomnia

The Board also finds that entitlement to service connection 
for insomnia is warranted, as it is a symptom of the 
Veteran's service-connected PTSD.  Service treatment records 
indicate that the Veteran was treated in September 1969 for 
insomnia, and his post-service records show treatment for 
insomnia and sleep disturbances beginning in August 1986.  
The Veteran has consistently reported his insomnia in 
connection with psychiatric evaluations for PTSD, and VA 
health care providers have determined that his difficulty 
sleeping is a symptom of his service-connected PTSD.  
Therefore, service connection for this disability is 
warranted.  

Respiratory Disability

The Veteran contends that he incurred a chronic respiratory 
disability during active duty service.  Service treatment 
records show that the Veteran was admitted to a private 
hospital in November 1968 for a one day treatment of a upper 
respiratory infection following an influenza shot.  The 
examination for separation from October 1969 shows that his 
lungs and chest, including breathing, were found to be normal 
and no respiratory complaints were documented.

The post-service medical evidence of record establishes that 
the Veteran first complained of a productive cough and 
pleuritic pain in January 2000.  He was diagnosed with acute 
bronchitis and was noted to have a history of a two pack per 
day smoking habit.  The Veteran currently smoked a half pack 
of cigarettes per day.  

Bronchitis was again noted in June 2000 and a month later the 
Veteran was diagnosed with COPD.  In March 2005, his VA 
physician noted a history of chronic bronchitis.  In October 
2006, the Veteran was found to have gotten significant relief 
from his respiratory ailments since quitting smoking one 
month prior and with his inhalers.  His physician determined 
that some component of his cough was due to COPD given his 
lung findings and tobacco history.  

The record clearly shows current diagnoses of chronic 
bronchitis and COPD.  In addition, the service treatment 
records document treatment for an upper respiratory 
infection.  Two of the three elements necessary for service 
connection-current disability and an in-service injury-are 
demonstrated.

The Veteran, however, has not reported a continuity of 
symptomatology since service.  The history he has provided is 
to the effect that he developed chronic upper respiratory 
infections during service, and that his current chronic 
bronchitis and COPD are the byproduct of his in-service 
disability.  He has not alleged, and the record does not 
establish, any post-service continuity of the same 
symptomatology.  In fact, the earliest evidence of any 
respiratory complaint following service is from January 2000, 
more than 30 years after the Veteran's separation from active 
duty service.  

Additionally, although the Veteran's service records document 
a hospitalization for an upper respiratory infection in 
November 1968, there is no indication that this condition was 
chronic and recurring, in fact, as noted above, the October 
1969 separation examination report does not document any 
respiratory abnormality.  

The record also contains no competent medical evidence of a 
nexus between the Veteran's current respiratory disabilities 
and his active duty service.  The only opinion linking the 
current disabilities to service is that of the Veteran.  As a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed chronic 
respiratory disability was more than 30 years after his 
separation from active duty service.  In addition, there is 
no medical evidence that the Veteran's chronic bronchitis or 
COPD is related to his active duty service.  The Board 
therefore concludes that the evidence is against a nexus 
between the Veteran's claimed disability and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

Increased Initial Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service connection for diabetes mellitus was granted in the 
May 2004 rating decision on appeal.  An initial rating of 20 
percent was assigned, effective September 14, 2003.

Diagnostic Code 7913 provides that when diabetes mellitus 
requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet, a 20 percent 
evaluation is merited.  When insulin, restricted diet, and 
regulation of activities are required, it is evaluated as 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Note (1) following the rating criteria provides 
that compensable complications of diabetes mellitus are rated 
separately unless they are used to support a total disability 
rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  

The criteria for a 40 percent rating for diabetes are 
conjunctive not disjunctive-i.e.  there must be insulin 
dependence and restricted diet and regulation of activities.  
"Regulation of activities" is defined by Diagnostic Code 
7913 as the "avoidance of strenuous occupational and 
recreational activities."  Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Veteran was diagnosed with new onset diabetes mellitus in 
October 1999 and his doctor recommended diet and exercise.  
No medications were prescribed.  For several years thereafter 
occasional high glucose levels were noted, but he underwent 
no real treatment for his diabetes until September 2003 when 
he was admitted for three days to the New Orleans VAMC 
emergency room in a hyperglycemic hyperosmolar state.  

Three months later, the Veteran reported to his nutritionist 
that he had experienced three instances of hypoglycemic 
symptoms recently.  He stated that he was still taking his 
prescribed insulin.  

On VA examination in May 2006, the Veteran reported that his 
diabetes was manifested by increased thirst and an inability 
to get up from sitting.  He took insulin daily and had one 
past hospitalization for diabetes.  His diet was restricted, 
but he denied regular visits to a diabetic health care 
provider and stated that his strenuous activities were not 
regulated.  The diagnoses were diabetes mellitus, diabetic 
nephropathy, and peripheral neuropathy.

There is no medical evidence that the Veteran's activities 
have been restricted due to diabetes mellitus.  The evidence 
actually establishes that his physician has told him to 
exercise.  Absent medical evidence of restricted activities, 
he dose not meet the criteria for a 40 percent rating.  
Camacho.  

The evidence of record establishes that the Veteran's 
diabetes mellitus is treated with daily doses of insulin and 
a restricted diet.  There is no medical evidence that his 
occupational or recreational activities have been restricted.  
In fact, while his diabetes was characterized as less than 
well-controlled in October 2006, the Veteran's VA physician 
only recommended better compliance with diet and an increase 
in his morning insulin dose.  

Additionally, while the Veteran's representative has argued 
that a 60 percent evaluation is warranted for the Veteran's 
diabetes mellitus based on his noncompensable complications 
of erectile dysfunction and peripheral vascular disease, the 
Board notes that a 60 percent rating also requires that 
diabetes approximate regulation of activities and episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice a month visits to a 
diabetic care provider.  The veteran has experienced only one 
period of hospitalization for his diabetes throughout the 
claims period, visits his diabetic care provider 
approximately every six months, and has had no regulation of 
activities.  Therefore the Board cannot conclude that his 
diabetes mellitus most nearly approximates the criteria 
associated with a 60 percent evaluation under Diagnostic Code 
7913.

Therefore, the Board finds that the veteran's diabetes 
mellitus does not approximate the criteria for an evaluation 
in excess of 20 percent at any time since the effective date 
of service connection.  38 C.F.R. §§ 4.7, 4.21.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

As discussed above the veteran's symptomatology is 
contemplated by the rating criteria.  Hence, referral for 
consideration of an extraschedular rating is not warranted.






















							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened.  

New and material evidence having not been received, the claim 
for entitlement to service connection for a back disability 
is not reopened.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for gastroduodenitis is 
granted.

Entitlement to service connection for insomnia is granted. 

Entitlement to service connection for a chronic respiratory 
disorder, including chronic upper respiratory infections, 
bronchitis, and COPD, is denied.  

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


